Citation Nr: 9920408	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  98-12 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Service connection for degenerative and rheumatoid 
arthritis of the knees and spine as secondary to the service-
connected disability of residuals of a stab wound of the 
right leg.

2.  Service connection for bilateral radicular pains due to 
nerve root compression as secondary to the service-connected 
disability of residuals of a stab wound of the right leg.

3.  Service connection for flat feet.

4.  Service connection for an eye disability.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a stab 
wound to the left leg.

6.  Entitlement to a total disability rating based on 
individual unemployability.

7.  Entitlement to an increased (compensable) evaluation for 
residuals of a stab wound of the right leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from August 1955 to August 
1958, and from December 1959 to February 1960.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 1998 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which continued a noncompensable rating for the 
veteran's residuals of a stab wound of the right leg.

Entitlement to a total disability rating based on individual 
unemployability, as well as entitlement to service connection 
for the several claimed disabilities listed on the title 
page, will be addressed in the Remand portion of this 
decision.

FINDING OF FACT

The veteran's service-connected residuals of a stab wound of 
the right leg, including a scar, are not manifested by 
clinically demonstrated tenderness or pain, or any limitation 
of function of the right leg.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for residuals of a stab wound of the right leg 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected disability.  When a veteran 
is seeking an increased rating, such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  After reviewing the evidence, 
including the report of the most recent VA examination in 
March 1998, the Board finds that all relevant facts have been 
properly developed, and that the duty to assist the veteran 
has thus been met.  38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

A service medical record dated in December 1957 reflects that 
the veteran was treated for a knife wound to his right leg.  
Based on service medical records and a May 1986 VA 
examination, the veteran was granted service-connection for 
residuals of a stab wound of the right leg, and was assigned 
a noncompensable rating.  A noncompensable rating has been in 
effect since that time.  The United States Court of Appeals 
for Veterans Claims (the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) most recently 
confirmed the noncompensable rating in a Memorandum Decision 
issued on November 25, 1997.

At a March 1998 VA examination, the veteran noted that his 
foot trembled on occasion with prolonged activity such as 
driving a car.  He indicated that he had trouble arising from 
a squatting position because of a perceived weakness in his 
legs.  Physical examination revealed a three centimeter well-
healed scar in the midline over the shin of the right leg.  
The scar was non-tender and the same color as the surrounding 
skin.  The examiner noted that the scar was difficult to see.  
The diagnosis was stab wound to the right shin, with no loss 
of muscle mass or muscle function of the right leg, with a 
small ill-defined residual scar causing no disfigurement.

The veteran has been assigned a noncompensable disability 
rating for residuals of a stab wound under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7805.  Under that 
diagnostic code, a 10 percent evaluation is warranted for 
superficial scars which are tender and painful on objective 
demonstration. 

After reviewing the evidence of record, the Board concludes 
that the veteran's residuals of a stab wound of the right leg 
are appropriately evaluated at the noncompensable disability 
level under Diagnostic Code 7805.  There is no indication 
that the veteran's scar, resulting from a procedure 
undertaken over 40 years ago, is tender or painful on 
objective demonstration.  Further, there is no indication 
that the veteran's service-connected residuals of a right leg 
stab wound result in any limitation of function of any 
affected part (i.e., lower extremity).  38 C.F.R. § 4.118, 
Code 7805.  The Board notes that VA examinations in May 1996 
and November 1996 reported similar findings.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a compensable rating for his 
service-connected residuals of a stab wound of the right leg.

The Board finds that in this case, the disability picture 
presented is not so exceptional or unusual as to warrant a 
referral for an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's service-
connected right leg wound disability has resulted in frequent 
hospitalizations or caused a marked interference in his 
employment.  The Board is therefore not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased (compensable) disability rating 
for residuals of a stab wound of the right leg is not 
warranted.


REMAND

The Board observes that an April 1999 rating decision denied 
the veteran entitlement to a total disability rating based on 
individual unemployability, as well as entitlement to service 
connection for several claimed disabilities.  The Board notes 
that a VA Form 9 received in April 1999 should be considered 
as a notice of disagreement to all the issues decided in the 
April 1999 rating decision.  The RO has not issued a 
statement of the case which addresses these issues, and the 
Board finds that a remand for this action is therefore 
necessary.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).

Accordingly, these claims are REMANDED to the RO for the 
following action:

1.  The RO must issue the veteran an 
appropriate SOC concerning his claim for 
entitlement to a total disability rating 
based on individual unemployability, as 
well as entitlement to service connection 
for the several claimed disabilities 
decided in the April 1999 rating 
decision.

2.  If the veteran perfects a timely 
appeal concerning any of these issues, 
then the case should be returned to the 
Board for appellate consideration.

The purpose of this REMAND concerning these claims is to 
preserve the veteran's right to due process of law.  It is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.



		
	JOHN R. PAGANO	
	Acting Member, Board of Veterans' Appeals



 

